             Case 2:19-cv-00675-MAK Document 67 Filed 09/09/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANCIS J. BUTTA                                CIVIL ACTION

                     v.                         NO. 19-675

GEICO CASUALTY COMPANY


                                          ORDER
       AND NOW, this 9th day of September 2019, following extensive oral argument and upon

considering Plaintiff's notice of withdrawal of his Motions for partial summary judgment and to

certify a class under 23(b)(2) for declaratory relief (ECF Doc. Nos. 40, 55), it is ORDERED

Plaintiff's Motions for partial summary judgment on its declaratory judgment claim (ECF Doc.

No. 40) and to certify a class under Fed. R. Civ. P. 23(b)(2) are DENIED as withdrawn without

prejudice.
